         Case 1:10-cv-05645-JMF Document 143 Filed 08/03/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA ex rel.
 JOHN A. WOOD, and on behalf of the
 STATES of CALIFORNIA, COLORADO,                  No. 10-CV-5645 (JMF)
 CONNECTICUT, DELAWARE,
 FLORIDA, GEORGIA, HAWAII,
 ILLINOIS, INDIANA, LOUISIANA,                    [PROPOSED] ORDER GRANTING
 MASSACHUSETTS, MICHIGAN,                         PLAINTIFF’S MOTION TO
 MINNESOTA, MONTANA, NEVADA,                      UNSEAL THE COURT’S ORDERS
 NEW HAMPSHIRE, NEW JERSEY,                       GRANTING THE
 NEW MEXICO, NEW YORK, NORTH                      GOVERNMENT’S SEAL-
 CAROLINA, OKLAHOMA, RHODE                        EXTENSION REQUESTS
 ISLAND, TENNESSEE, TEXAS,
 VIRGINIA, WISCONSIN and the
 DISTRICT OF COLUMBIA,

                       Plaintiffs,

                v.

 ALLERGAN, INC.,

                       Defendant.

       Plaintiff-Relator John A. Wood having filed a Motion to Unseal the Court’s Orders

Granting the Government’s Seal-Extension Requests, and neither the Defendant nor the United

States opposes such motion, it is hereby

            ORDERED that the Motion is GRANTED. The Clerk of Court is directed to terminate ECF No. 141.


         August 3
Dated: ______________________, 2020
       New York, New York
                                                   _______________________________
                                                         JESSE M. FURMAN
                                                      United States District Judge
